[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT             FILED
                          _____________________________U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 07-15426                         SEPT 16, 2008
                            ___________________________                THOMAS K. KAHN
                                                                           CLERK
                         D.C. Docket No. 07-01446-CV-CAP-1

TANYA SPICER, individually
and on behalf of all similarly
situated individuals,

                                                                        Plaintiff-Appellant,

                                           versus

THE RYLAND GROUP, INC.
D.b.a. Ryland Homes,
RYLAND MORTGAGE CO.,

                                                                    Defendants-Appellees.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                         ___________________________

                                  (September 16, 2008)

Before WILSON and PRYOR, Circuit Judges, and MIDDLEBROOKS,* District
Judge.

       *
          Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
PER CURIAM:

      Appellant, Tanya Spicer, on behalf of herself and a putative nationwide

class of individuals, appeals the district court’s order, granting a motion to dismiss

in favor of Appellees, Ryland Group, Inc., that was based on the district court’s

determination that defendants’ offering a discount on settlement services,

conditioned upon the use of an affiliated business arrangement in this case was not

a violation of the Real Estate Settlement Procedures Act, 12 U.S.C. §§2607(a) and

(b). See Spicer v. Ryland Group. Inc., 523 F. Supp. 1356 (N.D. Ga. 2007). We have

considered the briefs, the relevant parts of the record, and the well-reasoned

opinion by the district court and conclude that the district court did not err, and

properly granted Defendant-Appellees’ motion to dismiss against Plaintiff-

Appellant.


      AFFIRMED.




                                           2